Rtjgg, J.
The plaintiff was a bright boy seventeen years old. He began to work for the defendant as an errand boy on the morning of the day of his injury. After going on errands, he was told by the defendant to open some wooden packing cases, and was given as tools with which to do it a hammer and hatchet, which were described by a witness called by the plaintiff as “good, fair, ordinary trade” hatchet and hammer. The defendant told him that he could get the cover off quicker by hitting the hatchet under the cover. After a few strokes, a piece of steel flew off and injured the plaintiff’s eye. He was given no warning of danger.
There is nothing to show negligence on the part of the defendant. The tools furnished were proper. The thing he was told to do was one of the common operations of everyday life, free from complexity or complication, and it was done in the usual way. Universal experience has stamped it as ordinarily a harmless act. Under these circumstances there was no duty resting on the employer to warn the employee.
The evidence offered by the plaintiff’s expert was properly excluded. The use of a hammer and hatchet in taking off a box cover can be comprehended by persons of average intelligence without the aid of experts. There is no mystery about the construction or use of either. In such a case the simplicity of common sense affords a safer guide than the niceties of technical knowledge.

Exceptions overruled.